Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Serial Number: 17/100904     Attorney's Docket #: MonolithIC3D-11con11-cdp 
Filing Date: 11/22/2020;			
		
Applicant: Zvi Or-Bach et al.
							Examiner: Alexander Williams

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's Amendment (filed 8/29/2022) is acknowledged.

Priority
This application is a continuation-in-part of co-pending U.S. patent application # 16/945796 filed 7/31/2020, which is a continuation-on-part of co-pending U.S. patent application No. 16/242,300 filed Jan. 8, 2019, now issued as U.S. Patent Application # 10,910,2018, which is a continuation-in-part of U.S. patent application Ser. No. 15/922,913 filed Mar. 16, 2018, (now issued as U.S. Pat. No. 10,354,995 on Jul. 16, 2019), which is a continuation-in-part of U.S. patent application Ser. No. 15/409,740 filed Jan. 19, 2017, (now issued as U.S. Pat. No. 9,941,332 on Apr. 10, 2018), which is a continuation-in-part of U.S. patent application Ser. No. 15/224,929 filed Aug. 1, 2016 (now issued as U.S. Pat. No. 9,853,089 on Dec. 26, 2017), which is a continuation-in-part of U.S. patent application Ser. No. 14/514,386 filed Oct. 15, 2014 (now issued as U.S. Pat. No. 9,406,670 on Aug. 2, 2016), which is a continuation of U.S. patent application Ser. No. 13/492,382 filed Jun. 8, 2012 (now issued as U.S. Pat. No. 8,907,442 on Dec. 9, 2014), which is a continuation of U.S. patent application Ser. No. 13/246,384 filed Sep. 27, 2011(now issued as U.S. Pat. No. 8,237,228 on Aug. 7, 2012), which is a continuation U.S. patent application Ser. No. 12/900,379 filed Oct. 7, 2010 (now issued as U.S. Pat. No. 8,395,191 on Mar. 12, 2013), which is a continuation-in-part of U.S. patent application Ser. No. 12/859,665 filed Aug. 19, 2010 (now issued as U.S. Pat. No. 8,405,420 on Mar. 26, 2013), which is a continuation-in-part of U.S. patent application Ser. No. 12/849,272 filed Aug. 3, 2010 (now issued as U.S. Pat. No. 7,986,042 on Jul. 26, 2011) and U.S. patent application Ser. No. 12/847,911 filed Jul. 30, 2010 (now issued as U.S. Pat. No. 7,960,242 on Jun. 14, 2011); U.S. patent application Ser. No. 12/847,911 is a continuation-in-part of U.S. patent application Ser. No. 12/792,673 filed Jun. 2, 2010 (now issued as U.S. Pat. No. 7,964,916 on Jun. 21, 2011), U.S. patent application Ser. No. 12/797,493 filed Jun. 9, 2010 (now issued as U.S. Pat. No. 8,115,511 on Feb. 14, 2012), and U.S. patent application Ser. No. 12/706,520 filed Feb. 16, 2010; both U.S. patent application Ser. Nos. 12/792,673 and 12/797,493 are continuation-in-part applications of U.S. patent application Ser. No. 12/577,532 filed Oct. 12, 2009, the entire contents of all of the foregoing are incorporated by reference. 
The entire contents of U.S. application Ser. No. 13/273,712, which was filed on Oct. 14, 2011, and is now U.S. Pat. No. 8,273,610 is incorporated by reference. 
Claim Objections
In claim 1, line 13, after “wherein said” insert –hybrid--.
In claim 1, line 14, after “wherein said” insert –hybrid--.
In claim 2, line 2, after “wherein said” insert –plurality of--.
In claim 6, line 3, after “3D” insert –semiconductor--.
In claim 8, line 12, after “wherein said” insert –hybrid--.
In claim 8, line 13, after “wherein said” insert –hybrid--.
In claim 8, line 15, after “said” insert --plurality of--.
In claim 9, line 1, after “wherein said” insert --plurality of--.     
In claim 10, line 6,  after “between said first” delete –said--.
In claim 15, line 12, after “wherein said” insert –hybrid--.
In claim 15, line 13, after “wherein said” insert –hybrid--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 9 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In claim 9, line 1, It is unclear and confusing to what is meant by “wherein said second transistor comprise at least two side gates.”  In claim 9, claim 1, at the beginning of the claim, it appears that --The 3D integrated circuit of claim 8,-- should probably be inserted.
	
Allowable Subject Matter
Claims 1-8 and 10-20 are objected to, but would be allowable if rewritten as suggested above in the claim objections.  Any such indication as to the allowability of these claims is reserved until which time a suitable response is filed.                                                                               .
	Claim 9 appear to contain allowable subject matter and may be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112.  Any such indication as to the allowability of these claims is reserved until which time a suitable response is filed.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claims 1, similar claims 8 and 15, the prior art of record fails to show the combination recited in any of the claims.  Hsu et al. (figures 1-18) show 3D integrated circuit (see paragraphs [0013] and [0031]), the circuit comprising: a first level 10 comprising a first wafer (see paragraphs [0014]-[0015]), said first wafer comprising a first crystalline substrate (see paragraphs [0028] and [0035]), a plurality of first transistors (within 130s; see paragraphs [0028]), and first copper interconnecting layers 154, wherein said first copper interconnect layers 154 at least interconnect said plurality of first transistors (within 130s; see paragraphs [0028]); a second level 20 comprising a second wafer, said second wafer comprising a second crystalline substrate 210 (see paragraphs [0066]-[0068] and paragraphs [0028] and [0035]), a plurality of second transistors (within 220a,220b; see paragraphs [0066]-[0067]), and second copper interconnecting layers (inherent within 210; see paragraphs [0066]-[0070]), wherein said second copper interconnecting layers (within 210; see paragraphs [0066]-[0070]) at least interconnect said plurality of second transistors (within 220a,220b; see paragraphs [0066]-[0067]), wherein said second level 20 is bonded to said first level 10, wherein said bonded comprises metal 310 to metal 250 bonding, wherein said bonded comprises oxide 118a to oxide UF bonding; and a first metal layer 118a, a second metal layer 310, and a third meta layer 250, wherein said first metal layer 118a, said second metal layer 310, and said third metal layer 250 are disposed between said first crystalline substrate (see paragraphs [0028] and [0035]) and said second crystalline substrate 210 (see paragraphs [0066]-[0068] and paragraphs [0028] and [0035]), wherein said second metal layer 310 is disposed between said first said metal layer 118a and said third metal layer 250, wherein said second metal 310 thickness is at least double that of said first metal 118a thickness, and wherein said second metal layer 310 thickness is at least double that of said third metal 250 thickness.  In particular, the prior art of record fails to show or collectively teach wherein said second level is hybrid bonded to said first level and wherein said bonded additionally comprises oxide to oxide bonding disposed on a same level as the metal to metal bonding.
	As to independent claim 8, the prior art of record fails to show the combination recited in any of the claims.    In particular, the prior art of record fails to show or collectively teach wherein said second level is hybrid bonded to said first level and wherein said bonded additionally comprises oxide to oxide bonding disposed on a same level as the metal to metal bonding; and wherein at least one of said second plurality of second transistors comprises a replacement ate comprising a high-k metal gate (HKMG) disposed atop a high-k oxide dielectric layer.

	As to independent claim 15, the prior art of record fails to show the combination recited in any of the claims.    In particular, the prior art of record fails to show or collectively teach wherein said second level is hybrid bonded to said first level and wherein said bonded additionally comprises oxide to oxide bonding disposed on a same level as the metal to metal bonding; and wherein said second level comprises a DRAM memory array.

 Response
     Applicant's arguments filed 8/29/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

    The insertion of Applicant's additional claimed language, for example, "in claim 1, 8 and 15" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









9/28/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826